
	
		I
		111th CONGRESS
		1st Session
		H. R. 468
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Ms. Schakowsky
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To expand, train, and support all sectors of the health
		  care workforce to care for the growing population of older individuals in the
		  United States.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Retooling the Health Care
			 Workforce for an Aging America Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Amendments to the Public Health Service Act
					Subtitle A—Health professions education related to
				geriatrics
					Sec. 101. Geriatric education centers.
					Sec. 102. Improving geriatric training for physicians,
				dentists, and behavior and mental health professionals.
					Sec. 103. Geriatric academic career awards.
					Sec. 104. Geriatric Career Incentive Awards.
					Sec. 105. National Center for Health Workforce
				Analysis.
					Subtitle B—Improved nursing services
					Sec. 121. Comprehensive geriatric education nursing grant
				program.
					TITLE II—Amendments to the Workforce Investment Act of
				1998
					Sec. 201. Core services.
					Sec. 202. Individual training accounts.
					Sec. 203. Collaboration between State boards and the veterans
				agencies of the States.
					Sec. 204. Collaboration between Department of Labor and
				Department of Veterans Affairs.
					Sec. 205. Training opportunities for direct care
				workers.
					TITLE III—Amendments to the Older Americans Act of
				1965
					Sec. 301. Family caregiver training.
					Sec. 302. Redesignations in provisions for multigenerational
				and civic engagement activities.
					Sec. 303. National Resource Center on Volunteers, Students, and
				Seniors.
					TITLE IV—Amendments to the Social Security Act
					Sec. 401. Demonstration program for personal or home care
				aides, nurse aides, and home health aides in long-term care
				settings.
					Sec. 402. Medicare family caregiver information and
				referral.
					Sec. 403. Medicaid assessment of family caregiver support
				needs.
					TITLE V—Studies and reports
					Sec. 501. Studies and reports.
				
			2.FindingsCongress finds the following:
			(1)The United States
			 will not be able to meet near-term demands for chronic, geriatric, and
			 long-term care without a workforce that is prepared for the job.
			(2)Between 2005 and
			 2030, it is estimated that the number of adults aged 65 and older will almost
			 double from 37,000,000 to over 70,000,000, increasing from 12 percent of the
			 population of the United States to almost 20 percent of the population.
			(3)Because the
			 overall size of the population of older adults in the United States will
			 increase rapidly, the number of older adults in the United States who are
			 disabled will soar in the coming decades. Between 2000 and 2040 the number of
			 older adults who are disabled will more than double, increasing from an
			 estimated 10,000,000 to an estimated 21,000,000.
			(4)A
			 2008 report by the Institute of Medicine of the National Academies, entitled,
			 “Retooling for an Aging America” concludes that the health care workforce will
			 lack the capacity, in both size and ability, to meet the needs of older
			 patients in the future unless action is taken immediately.
			(5)Inadequate
			 training in geriatrics, gerontology, chronic care management, and long-term
			 care is known to result in misdiagnoses, medication errors, and inadequate
			 coordination of services and treatments that result in poor care and is costly
			 for the health care system as a whole.
			(6)Currently, only 1
			 percent of all physicians (approximately 7,000) in the United States are
			 certified geriatricians, even as the population of older adults is on track to
			 double by 2030.
			(7)Inadequate amounts
			 of time devoted to geriatric training are reported by ¼ of graduating medical
			 students, and close to ½ of graduating medical students say they are unprepared
			 to care for residents in nursing homes.
			(8)Less than 1
			 percent of all nurses are certified gerontological nurses. Absent any change,
			 by the year 2020, the total supply of nurses in the United States is projected
			 to fall 29 percent below requirements, resulting in a severe shortage of
			 nursing expertise relative to the demand for care of medically complex, frail
			 older adults.
			(9)Estimates suggest
			 that there are currently only 700 practicing geropsychologists in the United
			 States, falling far short of the current need for 5,000 to 7,500
			 geropsychologists.
			(10)The Bureau of
			 Labor Statistics of the Department of Labor predicts that personal or home care
			 aides and home health aides will represent the second and third fastest-growing
			 occupations between 2006 and 2016. Yet personal or home care aides are not
			 subject to any Federal requirements related to training or education, and
			 States have very different requirements for personal or home care aides.
			(11)Research shows
			 that inadequate training is a major contributor to high turnover rates among
			 direct care workers and more training is correlated with better staff
			 recruitment and retention rates.
			(12)An estimated
			 44,000,000 family caregivers are being asked to provide increasingly complex
			 medical services to frail and elderly loved ones wishing to live at home.
			 Multiple surveys have documented that basic training and access to other
			 targeted services are necessary for family caregivers to provide consistent
			 quality care on an ongoing basis.
			IAmendments to the
			 Public Health Service Act
			AHealth professions
			 education related to geriatrics
				101.Geriatric
			 education centersSection 753
			 of the Public Health Service Act (42 U.S.C. 294) is amended by adding at the
			 end the following:
					
						(d)Grants To expand
				and improve geriatric education centers
							(1)In
				generalThe Secretary shall award grants or contracts under this
				subsection to entities that operate a geriatric education center pursuant to
				subsection (a)(1).
							(2)ApplicationTo
				be eligible for an award under paragraph (1), an entity described in such
				paragraph shall submit to the Secretary an application at such time, in such
				manner, and containing such information as the Secretary may require.
							(3)Use of
				fundsAmounts awarded under a grant or contract under paragraph
				(1) shall be used to—
								(A)carry out the
				fellowship program described in paragraph (4); and
								(B)carry out 2 of the
				3 activities described in paragraph (5).
								(4)Fellowship
				program
								(A)In
				generalPursuant to paragraph (3), a geriatric education center
				that receives an award under this subsection shall use such funds to offer
				short-term intensive courses (referred to in this subsection as a
				fellowship) that focus on geriatrics, chronic care management,
				and long-term care that provide supplemental training for faculty members in
				medical schools and other health professions schools with programs in
				psychology, pharmacy, nursing, social work, dentistry, public health, or other
				health disciplines, as approved by the Secretary. Such a fellowship shall be
				open to current faculty, and appropriately credentialed volunteer faculty and
				practitioners, who do not have formal training in geriatrics, to upgrade their
				knowledge and clinical skills for the care of older adults and adults with
				functional limitations and to enhance their interdisciplinary teaching
				skills.
								(B)LocationA
				fellowship shall be offered either at the geriatric education center that is
				sponsoring the course, in collaboration with other geriatric education centers,
				or at medical schools, schools of nursing, schools of pharmacy, schools of
				social work, graduate programs in psychology, or other health professions
				schools approved by the Secretary with which the geriatric education centers
				are affiliated.
								(C)CME
				creditParticipation in a fellowship under this paragraph shall
				be accepted with respect to complying with continuing medical education
				requirements. As a condition of such acceptance, the recipient shall agree to
				subsequently provide a minimum of 18 hours of voluntary instructional support
				through a geriatric education center that is providing clinical training to
				students or trainees in long-term care settings.
								(5)Additional
				required activities describedPursuant to paragraph (3), a
				geriatric education center that receives an award under this subsection shall
				use such funds to carry out 2 of the 3 activities:
								(A)Family caregiver
				trainingA geriatric education center that receives an award
				under this subsection shall offer at least 2 courses each year, at no charge or
				nominal cost, to family caregivers that are designed to provide practical
				training for supporting frail elders and individuals with disabilities. The
				Secretary shall require such Centers to work with appropriate community
				partners, including family caregivers and family caregiver organizations, to
				develop training program content and to publicize the availability of training
				courses in their service areas. All family caregiver training programs shall
				include instruction on the management of psychological and behavioral aspects
				of dementia, communication techniques for working with individuals who have
				dementia, and the appropriate, safe, and effective use of medications for older
				adults.
								(B)Direct care
				working trainingA geriatric education center that receives an
				award under this subsection shall offer at least 2 courses each year to
				certified nurse aides, home health aides, personal or home care aides and other
				types of direct care workers on best practices for working with
				frail elders and individuals with disabilities, including individuals with
				dementia, urinary incontinence, and problems with balance or mobility, and
				raising awareness of medication issues for older adults.
								(C)Incorporation of
				best practicesA geriatric education center that receives an
				award under this subsection shall develop and include material on depression
				and other mental disorders common among older adults, medication safety issues
				for older adults, and management of the psychological and behavioral aspects of
				dementia and communication techniques with individuals who have dementia in all
				training courses, where appropriate.
								(6)TargetsA
				geriatric education center that receives an award under this subsection shall
				meet targets approved by the Secretary for providing geriatric training to a
				certain number of faculty or practitioners during the term of the grant, as
				well as other parameters established by the Secretary, including guidelines for
				the content of the fellowships.
							(7)Amount of
				awardAn award under this subsection shall be in an amount of
				$150,000. Not more than 24 geriatric education centers may receive an award
				under this subsection.
							(8)Maintenance of
				effortA geriatric education center that receives an award under
				this subsection shall provide assurances to the Secretary that funds provided
				to the geriatric education center under this subsection will be used only to
				supplement, not to supplant, the amount of Federal, State, and local funds
				otherwise expended by the geriatric education center.
							(9)Authorization of
				appropriationsIn addition to any other funding available to
				carry out this section, there is authorized to be appropriated to carry out
				this subsection, $10,800,000 for the period of fiscal year 2011 through
				2013.
							.
				102.Improving
			 geriatric training for physicians, dentists, and behavior and mental health
			 professionalsSection 753 of
			 the Public Health Service Act (42 U.S.C. 294), as amended by section 101, is
			 amended by adding at the end the following:
					
						(e)Geriatric
				training for physicians, dentists, and behavior and mental health
				professionalsAn accredited school of medicine or osteopathic
				medicine, an accredited psychology program, a teaching hospital, or a graduate
				medical education program that receives an award under subsection (c) may use
				the funds under such award to carry out a program to train individuals for
				either 1 year, 2 years, or both, who are seeking a certificate of added
				qualification or specialization in geriatrics for either 1 year, 2 years, or
				both. Such a program may be located in a medical school or academic health
				center that offers programs in 2 of the 3 disciplines described in subsection
				(c)(5). Such program may fund the training of psychologists, psychiatric nurse
				practitioners, and clinical social workers as part of the behavior and mental
				health training
				programs.
						.
				103.Geriatric
			 academic career awards
					(a)Expansion of
			 eligibility for geriatric academic career awards; payment to
			 institutionSection 753(c) of the Public Health Service Act (42
			 U.S.C. 294(c)) is amended—
						(1)by striking
			 paragraph (2) through paragraph (3) and inserting the following:
							
								(2)Eligible
				individualsTo be eligible to receive an Award under paragraph
				(1), an individual shall—
									(A)be board certified
				or board eligible in internal medicine, family practice, or psychiatry or have
				completed any required training in a discipline and employed in an accredited
				health professions school that is approved by the Secretary, including
				dentistry, pharmacy, nursing, social work, and psychology;
									(B)have completed an
				approved fellowship program in geriatrics; and
									(C)have a junior
				(non-tenured) faculty appointment at an accredited (as determined by the
				Secretary) school of medicine, osteopathic medicine, nursing, social work,
				psychology, dentistry, pharmacy, or other allied health disciplines in an
				accredited health professions school that is approved by the Secretary.
									(3)LimitationsNo
				Award under paragraph (1) may be made to an eligible individual unless the
				individual—
									(A)has submitted to
				the Secretary an application, at such time, in such manner, and containing such
				information as the Secretary may require, and the Secretary has approved such
				application;
									(B)provides, in such
				form and manner as the Secretary may require, assurances that the individual
				will meet the service requirement described in paragraph (5); and
									(C)provides, in such
				form and manner as the Secretary may require, assurances that the individual
				has a full-time faculty appointment in a health professions institution and
				documented commitment from such institution to spend 75 percent of the total
				time of such individual on teaching and developing skills in interdisciplinary
				education in geriatrics.
									(4)Maintenance of
				effortAn eligible individual that receives an Award under
				paragraph (1) shall provide assurances to the Secretary that funds provided to
				the eligible individual under this subsection will be used only to supplement,
				not to supplant, the amount of Federal, State, and local funds otherwise
				expended by the eligible individual.
								;
				and
						(2)in paragraph
			 (4)—
							(A)in subparagraph
			 (A)—
								(i)by
			 inserting for individuals who are physicians after this
			 section; and
								(ii)by
			 inserting after the period at the end the following: The Secretary shall
			 determine the amount of an Award under this section for individuals who are not
			 physicians.; and
								(B)by adding at the
			 end the following:
								
									(C)Payment to
				institutionThe Secretary shall transfer funds awarded to an
				individual under this section to the institution where such individual will
				carry out the award, in order to facilitate financial management of the reward
				pursuant to guidelines of the Health Resources and Services
				Administration.
									.
							(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out the amendments made by this section $6,000,000 for each of fiscal years
			 2011, 2012, and 2013.
					104.Geriatric
			 Career Incentive AwardsSection 753 of the Public Health Service Act
			 (42 U.S.C. 294), as amended by section 102, is amended by adding at the end the
			 following:
					
						(f)Geriatric Career
				Incentive Awards
							(1)In
				generalThe Secretary shall award grants or contracts under this
				section to individuals described in paragraph (2) to foster greater interest
				among a variety of health professionals in entering the field of geriatrics,
				long-term care, and chronic care management.
							(2)Eligible
				individualsTo be eligible to received an award under paragraph
				(1), an individual shall—
								(A)be an advanced
				practice nurse (such as a clinical nurse specialist or nurse practitioner), a
				clinical social worker, a pharmacist, or student of psychology who is pursuing
				a doctorate or other advanced degree approved by the Secretary in geriatrics,
				long-term care, geropsychology, or chronic care management in an accredited
				health professions school that is approved by the Secretary; and
								(B)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(3)Condition of
				awardAs a condition of receiving an award under this subsection,
				an individual shall agree that, following completion of the award period, the
				individual will teach or practice in the field of geriatrics, long-term care,
				or chronic care management for a minimum of 5 years under guidelines set by the
				Secretary.
							(4)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection, $10,000,000 for the period of fiscal years 2011 through
				2013.
							.
				105.National Center
			 for Health Workforce AnalysisPart E of Title VII of the Public Health
			 Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the
			 following:
					
						3National Center for
				Health Workforce Analysis
							774.Activities of
				the National Center for Health Workforce AnalysisIn addition to any activities being carried
				out at the National Center for Health Workforce Analysis of the Health
				Resources and Services Administration as of the day before the date of
				enactment of the Retooling the Health Care
				Workforce for an Aging America Act of 2009, the head of such
				Center shall analyze—
								(1)current and
				projected needs for health and long-term care workforce demand and supply, and
				training and education needs specific to older adults and adults with
				functional limitations;
								(2)turnover and
				retention for professionals and paraprofessionals in these fields, including
				administrators, medical directors and direct care staff of nursing homes,
				assisted living facilities and home and community-based settings, or any other
				setting or provider the Secretary determines appropriate; and
								(3)diversity of
				racial and ethnic minority groups represented by professionals and
				paraprofessionals in these fields.
								775.Authorization
				of appropriations
								There is
				authorized to be appropriated to the National Center for Workforce Analysis to
				carry out this subpart $6,000,000 for the period of fiscal years 2011 through
				2013.
								.
				BImproved nursing
			 services
				121.Comprehensive
			 geriatric education nursing grant programSection 855 of the Public Health Service Act
			 (42 U.S.C. 298) is amended—
					(1)in subsection (b)—
						(A)in paragraph (3), by striking
			 or;
						(B)in paragraph (4),
			 by striking the period and inserting ; or; and
						(C)by inserting after
			 paragraph (4) the following:
							
								(5)establish Federal
				traineeships to individuals who are preparing for advanced degrees in geriatric
				nursing, long-term care, and gero-psychiatric
				nursing.
								;
				and
						(2)in subsection (e), by inserting before the
			 period the following: , $12,000,000 for each of fiscal years 2011
			 through 2013 to provide assistance under this section to support additional
			 training for nurses who care for the elderly and individuals with disabilities
			 and for the development and dissemination of curricula relating to geriatric
			 nursing care, the training of nursing faculty in geriatrics, and the provision
			 of continuing education for nurses practicing in geriatrics, and $25,000,000
			 for each of fiscal years 2011 through 2013 to provide assistance under this
			 section to support the Federal traineeships established under subsection
			 (b)(5).
					IIAmendments to the
			 Workforce Investment Act of 1998
			201.Core
			 servicesSection
			 134(d)(2)(E)(iii) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2864(d)(2)(E)(iii)) is amended to read as follows:
				
					(iii)information
				relating to local occupations in demand, including health care and long-term
				care occupations, and the earnings and skill requirements for such local
				occupations;
					.
			202.Individual
			 training accountsSection
			 134(d)(4)(G)(iii) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2864(d)(4)(G)(iii)) is amended to read as follows:
				
					(iii)Linkage to
				occupations in demandTraining services provided under this
				paragraph shall be directly linked to occupations, including health care and
				long-term care occupations, that are in demand in the local area, or in another
				area to which an adult or dislocated worker receiving such services is willing
				to relocate, except that a local board may approve training services for
				occupations determined by the local board to be in sectors of the economy that
				have a high potential for sustained demand or growth in the local area. In
				making determinations of demand or potential demand or growth under this
				clause, a local board shall consult local and State health agencies, employers,
				and other organizations that the local board determines to be
				appropriate.
					.
			203.Collaboration
			 between State boards and the veterans agencies of the StatesSection 112(b) of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2822(b)) is amended—
				(1)in paragraph (17),
			 by striking and at the end;
				(2)in paragraph (18),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following new paragraph:
					
						(19)a description of
				how the State board will collaborate with the veterans agency of the State,
				including entering into a memorandum of understanding with the veterans agency
				of the State specifying—
							(A)the manner in which
				the State board and the veterans agency of the State will provide information
				on health care workforce employment and training opportunities available to
				individuals, including veterans who are receiving core services described in
				section 134(d)(2) at a one-stop center and are receiving assistance from the
				Veterans' Employment and Training Service of the Department of Labor;
				and
							(B)the manner in
				which the State board and the veterans agency of the State will obtain and
				provide information to one-stop operators in the State, for distribution
				through one-stop centers, about training, internship, and employment
				opportunities in geriatrics, gerontology, and long-term care, including, as
				available, opportunities at geriatric research, education and clinical centers
				operated by the Department of Veterans
				Affairs.
							.
				204.Collaboration
			 between Department of Labor and Department of Veterans AffairsThe Secretary of Labor, acting through the
			 Assistant Secretary for Veterans' Employment and Training, and the Secretary of
			 Veterans Affairs, shall develop memoranda of understanding outlining how
			 veterans seeking employment information through the Local Veterans' Employment
			 Representative Program and the Transition Assistance Program will be provided
			 with information about training, internship, and employment opportunities in
			 geriatrics, gerontology, and long-term care, including opportunities at
			 geriatric research, education and clinical centers operated by the Department
			 of Veterans Affairs.
			205.Training
			 opportunities for direct care workers
				(a)In
			 generalSection 171 of the Workforce Investment Act of 1998 (29
			 U.S.C. 2916) is amended by adding at the end the following new
			 subsection:
					
						(f)Training
				opportunities for direct care workers
							(1)In
				generalThe Secretary shall award grants to eligible entities to
				enable such entities to provide new training opportunities for direct care
				workers (including certified nursing assistants, home health aides, and
				personal or home care aides) who are employed in long-term care settings such
				as nursing homes (as defined in section 1908(e)(1) of the Social Security Act
				(42 U.S.C. 1396g(e)(1)), assisted living facilities, home care settings, and
				any other setting the Secretary determines to be appropriate.
							(2)EligibilityTo
				be eligible to receive a grant under paragraph (1), an entity shall—
								(A)be an institution
				of higher education (as defined in section 102 of the Higher Education Act of
				1965 (20 U.S.C. 1002)) that—
									(i)is
				accredited by a nationally recognized accrediting agency or association listed
				under section 101(c) of the Higher Education Act of 1965 (20 U.S.C. 1001(c));
				and
									(ii)has established a
				public-private educational partnership with a nursing home, home health agency,
				or other long-term care provider; and
									(B)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(3)PriorityIn
				making grants to eligible entities, the Secretary shall give priority to
				entities that demonstrate that the entities will coordinate activities with
				one-stop operators and one-stop partners at local one-stop centers referred to
				in section 134(c).
							(4)Use of
				fundsAn eligible entity shall use amounts awarded under a grant
				under paragraph (1) to provide assistance to eligible individuals to offset the
				cost of tuition and required fees for enrollment in academic programs provided
				by such entity, including—
								(A)the provision of
				stipends to such individuals for a period of not to exceed 2 years;
								(B)the lowering of
				fees assessed with respect to eligible individuals who are enrolled in programs
				leading to a licensed practical nursing degree, a registered nursing degree, or
				any other advanced nursing degree; and
								(C)the lowering of
				fees assessed with respect to eligible individuals who are enrolled in courses
				aimed at improving direct care skills for the treatment of specialized
				conditions that are common in the long-term care sector, such as wound care,
				brain trauma, immobility, incontinence, functional impairment, and
				dementia.
								(5)Eligible
				individual
								(A)EligibilityTo
				be eligible for assistance under paragraph (4), an individual shall be enrolled
				in courses provided by a grantee under this subsection and maintain
				satisfactory academic progress in such courses.
								(B)Condition of
				assistanceAs a condition of receiving assistance under paragraph
				(4), an individual shall agree that, following completion of the assistance
				period, the individual will work in the field of geriatrics, long-term care, or
				chronic care management for a minimum of 2 years under guidelines set by the
				Secretary.
								(6)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection, $10,000,000 for the period of fiscal years 2011 through
				2013.
							.
				(b)Conforming
			 amendments
					(1)Section 174(b)(1)
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2919(b)(1)) is amended by
			 inserting and except as provided in section 171(f), after
			 paragraph (2),.
					(2)Section
			 174(b)(2)(B)(ii) of the Workforce Investment Act (29 U.S.C. (b)(2)(B)(ii)) is
			 amended to read as follows:
						
							(ii)except as
				provided in section 171(f), for each of the fiscal years 2000 through 2003,
				reserve not less than 45 percent for carrying out section
				171;
							.
					IIIAmendments to
			 the Older Americans Act of 1965
			301.Family
			 caregiver training
				(a)In
			 generalPart E of title III
			 of the Older Americans Act of 1965 (42 U.S.C. 3030s et seq.) is amended by
			 adding at the end the following:
					
						375.Family
				caregiver training
							(a)Development of
				materials
								(1)In
				generalThe Assistant Secretary shall, directly or by contract,
				develop family caregiver training materials, working with an advisory
				committee, comprised of experts on matters related to family caregivers,
				including researchers, clinicians, representatives of nursing homes and State
				Long-Term Care Ombudsman programs, representatives of community colleges and
				vocational schools, family caregivers, and representatives of organizations for
				family caregivers. The materials shall be suitable to provide online training
				for family caregivers, and grandparents or older individuals who are relative
				caregivers, in providing personal care to care recipients.
								(2)ContentThe
				materials shall include written materials and videos, designed to be easily
				downloaded, that demonstrate techniques for key personal care activities. The
				materials shall demonstrate ways of safely lifting and transferring individuals
				with disabilities, means of preventing falls, and other means of providing
				assistance with activities of daily living, and instrumental activities of
				daily living such as medication management. The materials shall provide
				information on behavioral management and communication techniques for care
				recipients that are individuals with Alzheimer's disease or a related disorder
				with neurological and organic brain dysfunction.
								(b)Distribution of
				materialsThe Assistant Secretary shall make the training
				described in subsection (a)(1) available online, free of cost to users.
							(c)DefinitionsIn
				this section:
								(1)Care
				recipientThe term care recipient—
									(A)used with respect
				to a family caregiver, means an older individual or an individual with
				Alzheimer's disease or a related disorder with neurological and organic brain
				dysfunction; and
									(B)used with respect
				to a grandparent or older individual who is a relative caregiver, means an
				individual with a disability.
									(2)Community
				collegeThe term community college means an
				institution of higher education (as defined in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a))) that offers a 2-year program of
				study.
								(3)Individual with
				a disabilityThe term individual with a disability
				means an individual with a disability, within the meaning of section
				372(a)(1).
								(4)Vocational
				schoolThe term vocational school means an area
				career and technical education school, as defined in section 3 of the Carl D.
				Perkins Career and Technical Education Act of 2006 (20 U.S.C.
				2302).
								.
				(b)Authorization of
			 appropriationsSection 303(e) of the Older Americans Act of 1965
			 (42 U.S.C. 3023(e)) is amended—
					(1)in paragraph (2),
			 by inserting , other than section 375 after part
			 E; and
					(2)by adding at the
			 end the following:
						
							(4)There is authorized to be
				appropriated to carry out section 375, $5,000,000 for the period of fiscal
				years 2011 through
				2013.
							.
					302.Redesignations
			 in provisions for multigenerational and civic engagement activities
				(a)RedesignationsSection 417 of the Older Americans Act of
			 1965 is amended—
					(1)in
			 subsection (a)—
						(A)in paragraph (1),
			 by redesignating subparagraphs (A) and (B) as clauses (i) and (ii),
			 respectively, and indenting accordingly;
						(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting accordingly; and
						(C)by inserting all
			 that precedes The Assistant Secretary and inserting the
			 following:
							
								(a)Demonstration,
				support, and research projects
									(1)Grants and
				contracts
									;
						(2)in subsection
			 (b)—
						(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting accordingly; and
						(B)by inserting all
			 that precedes An eligible and inserting the following:
							
								(2)Use of
				funds
								;
						(3)in subsection
			 (c)—
						(A)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and
			 indenting accordingly; and
						(B)by striking all
			 that precedes In awarding and inserting the following:
							
								(3)Preference
								;
				
						(4)in subsection (d),
			 by striking all that precedes To be and inserting the
			 following:
						
							(4)Application
							;
					(5)in subsection
			 (e)—
						(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting accordingly; and
						(B)by inserting all
			 that precedes Organizations and inserting the following:
							
								(5)Eligible
				organizations
								;
						(6)in
			 subsection (f)—
						(A)in paragraph (1),
			 by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and
			 (iii), respectively, and indenting accordingly;
						(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting accordingly; and
						(C)by inserting all
			 that precedes subparagraph (A) (as redesignated by subparagraph (B) of this
			 paragraph) and inserting the following:
							
								(6)Local evaluation
				and report
								;
				
						(7)in subsection
			 (g)—
						(A)by redesignating
			 paragraphs (1) through (8) as subparagraphs (A) through (H), respectively, and
			 indenting accordingly; and
						(B)by inserting all
			 that precedes Not later and inserting the following:
							
								(7)Report to
				congress
								;
				and
						(8)in subsection
			 (h)—
						(A)in paragraph
			 (2)—
							(i)in
			 subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and
			 (II), respectively, and indenting accordingly; and
							(ii)by
			 redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively,
			 and indenting accordingly;
							(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting accordingly; and
						(C)by inserting all
			 that precedes As used and inserting the following:
							
								(8)Definitions
								.
						(b)Conforming
			 amendmentsSection 417 of the Older Americans Act of 1965 is
			 amended—
					(1)by striking
			 this section each place it appears and inserting this
			 subsection;
					(2)by striking
			 subsection (a)(1) each place it appears and inserting
			 paragraph (1)(A);
					(3)by striking
			 subsection (a)(2) each place it appears and inserting
			 paragraph (1)(B);
					(4)except as provided
			 in paragraphs (2) and (3), by striking subsection (a) each place
			 it appears and inserting paragraph (1); and
					(5)in subsection (a)
			 (as redesignated by subsection (a) of this section)—
						(A)in paragraph (2)(B),
			 by striking subsection (f) and inserting paragraph
			 (6); and
						(B)in paragraph
			 (7)—
							(i)in
			 the matter preceding subparagraph (A), by striking subsection
			 (f)(2) and inserting paragraph (6)(B); and
							(ii)in
			 subparagraph (G), by striking paragraph (1) and inserting
			 subparagraph (A).
							303.National
			 Resource Center on Volunteers, Students, and SeniorsSection 417 of the Older Americans Act of
			 1965 (42 U.S.C. 3032f), as amended by section 302, is further amended by adding
			 at the end the following:
				
					(b)National
				Resource Center on Volunteers, Students, and Seniors
						(1)In
				general
							(A)GrantThe Assistant Secretary shall award a grant
				for the establishment and operation of a National Resource Center on
				Volunteers, Students, and Seniors (referred to in this subsection as the
				Center). The Center shall—
								(i)promote partnerships between entities in
				the aging network, and institutions of higher education and secondary schools,
				in order to expand the capacity of individuals to serve in, and in order to
				attract new leaders for and professionals into, the aging network; and
								(ii)encourage
				projects that involve underserved communities, including rural communities and
				racial and ethnic minority communities.
								(B)PartnershipsSuch partnerships may involve—
								(i)State agencies, area agencies on aging, or
				other local government agencies, Aging and Disability Resource Centers, tribal
				organizations, nonprofit health or social service organizations, community
				clinics, adult day care centers, senior housing providers, and other providers
				that provide direct services to older individuals and that are determined to be
				appropriate by the Assistant Secretary; and
								(ii)local institutions of higher education and
				secondary schools.
								(2)CenterThe Center shall use the funds made
				available through the grant to—
							(A)identify and disseminate information
				(including information about best practices) concerning how entities described
				in paragraph (1)(B) can establish partnerships in a manner that provides
				volunteers and students in nursing, social work, gerontology, psychology,
				dental hygiene, music and recreational therapy, nutrition, and other
				disciplines identified by the Assistant Secretary with opportunities, approved
				by the Assistant Secretary, to gain experience working with older individuals,
				including older individuals with dementia or cognitive impairment, receiving
				services under this Act;
							(B)develop and
				implement a model demonstration grant program to—
								(i)promote new
				partnerships between the entities described in paragraph (1)(B) and incorporate
				activities of the partnerships into established curricula of institutions of
				higher education and secondary schools; and
								(ii)promote and
				sponsor internship programs, career development seminars, and continuing
				education and lifelong learning programs; and
								(C)develop and
				implement a model career ladder program that will disseminate information on
				best practices designed to enable mid-level professionals to advance in the
				field of aging.
							(3)DefinitionIn
				this subsection, the term secondary school has the meaning given
				the term in section 9101 of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 8801).
						(4)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $3,000,000 for
				fiscal year 2011, $3,500,000 for fiscal year 2012, and $4,000,000 for fiscal
				year
				2013.
						.
			IVAmendments to the
			 Social Security Act
			401.Demonstration
			 program for personal or home care aides, nurse aides, and home health aides in
			 long-term care settings
				(a)Establishment
					(1)In
			 generalThe Secretary shall establish a demonstration program (in
			 this section referred to as the program) to make grants to
			 participating States to develop core training competencies for eligible
			 personal or home care aides and additional training content for nurse aides and
			 home health aides to supplement training for nurse aides and home health aides
			 that is required under Federal law or regulation, and to evaluate the
			 effectiveness of such competencies and additional training content. Such
			 program shall evaluate the efficacy of—
						(A)the core training
			 competencies developed under subsection (b)(2)(A);
						(B)the additional
			 training content developed under subsection (b)(2)(B); and
						(C)the method of
			 implementation of such core training competencies and additional training
			 content against a control group being trained under a
			 participating State’s existing training protocols.
						(2)DurationThe
			 program shall be conducted for not less than 4 years.
					(b)Establishment of
			 expert panel
					(1)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Secretary shall establish a panel of long-term care workforce
			 experts (in this section referred to as the expert
			 panel).
					(2)DutiesThe
			 expert panel shall carry out the following duties:
						(A)(i)Subject to clause (ii),
			 developing core training competencies for personal or home care aides,
			 including such competencies with respect to the following areas:
								(I)The role of the personal or home care
			 aide (including differences between a personal or home care aide employed by an
			 agency and a personal or home care aide employed directly by the health care
			 consumer or an independent provider).
								(II)Consumer rights, ethics, and
			 confidentiality (including the role of proxy decision-makers in the case where
			 a health care consumer has impaired decision-making capacity).
								(III)Communication, cultural and linguistic
			 competence and sensitivity, problem solving, behavior management, and
			 relationship skills.
								(IV)Personal care skills.
								(V)Health care support.
								(VI)Nutritional support.
								(VII)Infection control.
								(VIII)Safety and emergency training.
								(IX)Training specific to an individual
			 consumer’s needs (including older individuals, younger individuals with
			 disabilities, individuals with developmental disabilities, individuals with
			 dementia, and individuals with mental and behavioral health needs).
								(X)Self-Care.
								(ii)For purposes of the program, the
			 core training competencies developed under clause (i) shall only apply with
			 respect to newly hired personal or home care aides.
							(B)(i)Subject to clause (ii),
			 developing additional training content for home health aides and nurse aides
			 which is not required under Federal law as of the date of enactment of this
			 Act, including such content with respect to the following areas:
								(I)Culturally and linguistically competent
			 practice.
								(II)Standardized direct care worker
			 communication protocols (such as Situation, Background, Assessment, and
			 Recommendation communication tools).
								(III)Palliative and end-of-life care.
								(IV)Injury prevention.
								(V)Wound and decubitus care.
								(VI)Medication management, adherence, and
			 safe disposal.
								(VII)Mental and behavioral health.
								(VIII)Additional aspects of dementia care
			 training (such as understanding dementia and Alzheimer's disease, dealing with
			 challenging behavior, developing communication skills, working with family
			 caregivers, and ensuring physical health and safety).
								(IX)Prevention and reporting of abuse and
			 caregiver burnout.
								(ii)For purposes of the program, the
			 additional training content developed under clause (i) shall only apply with
			 respect to newly hired home health aides and nurse aides.
							(C)(i)Subject to clause (ii),
			 making recommendations regarding how training shall be provided under the
			 program, including recommendations with respect to the following:
								(I)The length of the training.
								(II)The appropriate trainer to student
			 ratio.
								(III)The amount of instruction time spent in
			 the classroom as compared to on-site in the home or a facility.
								(IV)Trainer qualifications.
								(V)Content for a hands-on and
			 written certification exam.
								(VI)Continuing education
			 requirements.
								(VII)Ways to integrate the core training
			 competencies developed for personal and home care aides under subparagraph (A)
			 with the additional training content developed for home health aides and nurse
			 aides under subparagraph (B).
								(ii)The recommendations under clause
			 (i) shall ensure that the number of hours of training provided under the
			 program are not less than the number of hours of training required under any
			 applicable State or Federal law or regulation.
							(3)Membership
						(A)In
			 generalSubject to subparagraph (B), the expert panel shall be
			 composed of 11 members appointed by the Secretary from among leading experts in
			 the long-term care field, including representatives of—
							(i)personal or home
			 care agencies;
							(ii)home
			 health care agencies;
							(iii)nursing homes and
			 residential care facilities;
							(iv)the
			 disability community (including the mental retardation and developmental
			 disability communities);
							(v)the
			 nursing community;
							(vi)national advocacy
			 organizations and unions that represent direct care workers;
							(vii)older individuals
			 and family caregivers;
							(viii)State Medicaid
			 waiver program officials;
							(ix)curriculum
			 developers with expertise in adult learning;
							(x)researchers on
			 direct care workers and the long-term care workforce; and
							(xi)geriatric
			 pharmacists.
							(B)Inclusion of
			 representatives of certain individualsNot less than 2 of the 11
			 members appointed by the Secretary under subparagraph (A) shall represent the
			 interests of individuals who rely on long-term care services, including the
			 interests of those individuals described in clause (vii) of such
			 subparagraph.
						(4)ReportNot
			 later than 1 year after the date of enactment of this Act, the expert panel
			 shall submit to the Secretary a report containing—
						(A)the core training
			 competencies developed under paragraph (2)(A);
						(B)the additional
			 training content developed under paragraph (2)(B);
						(C)any
			 recommendations of the expert panel under paragraph (2)(C); and
						(D)recommendations
			 for such legislation or administrative action as the expert panel determines
			 appropriate.
						(5)TerminationThe
			 expert panel shall terminate 180 days after it submits the report under
			 paragraph (4).
					(c)Application and
			 selection criteria
					(1)In
			 general
						(A)SolicitationNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 issue a proposal soliciting States to voluntarily participate in the
			 program.
						(B)AgreementsThe
			 Secretary shall enter into agreements with not more than 4 States to conduct
			 the program in such States.
						(C)Requirements for
			 StatesAn agreement entered into under subparagraph (B) shall
			 require that a participating State—
							(i)use
			 grant funds made available to the State under the program to recruit eligible
			 health and long-term care providers to—
								(I)participate in the
			 program; and
								(II)implement the
			 core training competencies developed under subsection (b)(2)(A) and the
			 additional training content developed under subsection (b)(2)(B); and
								(ii)develop written
			 materials and protocols for such core training competencies and such additional
			 training content, including the development of a certification test for
			 personal or home care aides who have completed such training competencies and,
			 if applicable, additional training content.
							(D)Consultation and
			 collaboration with community and vocational collegesThe
			 Secretary shall encourage participating States to consult with community and
			 vocational colleges regarding the development of curricula to implement the
			 program, which may include consideration of such colleges as partners in such
			 implementation.
						(2)Application and
			 eligibilityA State seeking to participate in the program
			 shall—
						(A)submit an
			 application to the Secretary containing such information and at such time as
			 the Secretary may specify;
						(B)meet the selection
			 criteria established under paragraph (3); and
						(C)meet such
			 additional criteria as the Secretary may specify.
						(3)Selection
			 criteriaIn selecting States to participate in the program, the
			 Secretary shall establish criteria to ensure—
						(A)geographic and
			 demographic diversity;
						(B)that participating
			 States offer medical assistance for personal care services under the State
			 Medicaid plan;
						(C)that the existing
			 training standards for personal or home care aides, home health aides, and
			 nurse aides in each participating State—
							(i)are
			 different from such standards in the other participating States; and
							(ii)are
			 different from the core training competencies developed under subsection
			 (b)(2)(A) and the additional training content developed under subsection
			 (b)(2)(B);
							(D)that participating
			 States do not reduce the number of hours of training required under applicable
			 State law or regulation after being selected to participate in the program;
			 and
						(E)that States recruit
			 a minimum number of eligible health and long-term care providers to participate
			 in the program.
						(4)Technical
			 assistanceThe Secretary shall provide technical assistance to
			 States in developing written materials and protocols for such core training
			 competencies and such additional training content under paragraph
			 (1)(C)(ii).
					(d)Evaluation and
			 report
					(1)EvaluationThe
			 Secretary shall develop an experimental or control group testing protocol in
			 consultation with an independent evaluation contractor selected by the
			 Secretary. Such contractor shall evaluate—
						(A)the impact of core
			 training competencies developed under subsection (b)(2)(A), including curricula
			 developed to implement such core training competencies, for personal or home
			 care aides within each participating State on job satisfaction, mastery of job
			 skills, beneficiary and family caregiver satisfaction with services, and
			 additional measures determined by the Secretary in consultation with the expert
			 panel established under subsection (b);
						(B)the impact of
			 incorporating the additional training content developed under subsection
			 (b)(2)(B) into existing training standards for home health aides and certified
			 nurse aides within each participating State;
						(C)the impact of
			 providing such core training competencies and additional training content on
			 the existing training infrastructure and resources of States;
						(D)whether the
			 minimum number of hours of initial training required for nurse aides under
			 sections 1819(f)(2)(A)(i)(II) and 1919(f)(2)(A)(i)(II) of the Social Security
			 Act (42 U.S.C. 1395i–3(f)(2)(A)(i)(II); 1396r(f)(2)(A)(i)(II)) should be
			 increased; and
						(E)whether a minimum
			 number of hours of initial training should be required for personal or home
			 care aides and, if so, what minimum number of hours should be required.
						(2)ReportNot
			 later than 1 year after the completion of the program, the Secretary shall
			 submit to Congress a report containing the results of the evaluations conducted
			 under paragraph (1), together with such recommendations for legislation or
			 administrative action as the Secretary determines appropriate.
					(e)FundingOut
			 of any funds in the Treasury not otherwise appropriated, there are appropriated
			 to the Secretary to carry out the program under this section for the period of
			 fiscal years 2011 through 2016, $14,000,000.
				(f)DefinitionsIn
			 this section:
					(1)Eligible health
			 and long-term care providerThe term eligible health and
			 long-term care provider means a personal or home care agency (including
			 personal or home care public authorities), a nursing home, a home health agency
			 (as defined in section 1861(o)) of the Social Security Act (42 U.S.C.
			 1395x(o)), or any other health care provider the Secretary determines
			 appropriate which—
						(A)is licensed or
			 authorized to provide services in a participating State; and
						(B)receives payment
			 for services under title XVIII or XIX of the Social Security Act.
						(2)Home health
			 aideThe term home health aide has the meaning given
			 such term in section 1891(a)(3)(E) of the Social Security Act (42 U.S.C.
			 1395bbb(a)(3)(E)).
					(3)Nurse
			 aideThe term nurse aide has the meaning given such
			 term in section 1819(b)(5)(F) of the Social Security Act (42 U.S.C.
			 1395i–3(b)(5)(F)).
					(4)Personal care
			 servicesThe term personal care services has the
			 meaning given such term for purposes of title XIX of the Social Security Act
			 (42 U.S.C. 1396 et seq.).
					(5)Personal or home
			 care aideThe term personal or home care aide means
			 an individual who helps individuals who are elderly, disabled, ill, or mentally
			 disabled (including an individual with Alzheimer's disease or other dementia)
			 to live in their own home or a residential care facility (such as a nursing
			 home, assisted living facility, or any other facility the Secretary determines
			 appropriate) by providing routine personal care services and other appropriate
			 services to the individual.
					(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					402.Medicare family
			 caregiver information and referralState health insurance assistance programs,
			 the Administrator of the Centers for Medicare & Medicaid Services, and the
			 Assistant Secretary of the Administration on Aging shall, in collaboration with
			 each other, directly or by contract, develop practical, easy-to-understand
			 information and referral protocols for health care providers, social workers,
			 and other appropriate individuals to provide to family caregivers of Medicare
			 beneficiaries either on admission to or discharge from a hospital (including a
			 discharge from a hospital emergency room or a hospital outpatient department
			 which has furnished a surgical service) or a post-acute care setting (including
			 a skilled nursing facility (as defined in section 1819(a) of the Social
			 Security Act (42 U.S.C. 1395i–3(a)), a comprehensive rehabilitation facility
			 (as defined in section 1861(cc)(2) of such Act (42 U.S.C. 1395x(cc)(2)) or a
			 rehabilitation agency, a provider of long-term care services, and a home health
			 agency (as defined in section 1861(o) of such Act (42 U.S.C. 1395x(o)).
			 Information developed under the preceding sentence shall—
				(1)include
			 information on national, State, and community-based resources for seniors,
			 individuals with disabilities and their caregivers, which shall be updated on a
			 semi-annual basis (or as frequently as practicable);
				(2)be disseminated by
			 health care providers, social workers, and other appropriate individuals as
			 printed materials (including materials in Spanish and other languages (other
			 than English) as appropriate); and
				(3)be made available
			 on the Internet websites of State health insurance assistance programs, the
			 Centers for Medicare & Medicaid Services, and the Administration on
			 Aging.
				403.Medicaid
			 assessment of family caregiver support needs
				(a)In
			 generalSection 1915 of the Social Security Act (42 U.S.C. 1396n)
			 is amended—
					(1)in subsection
			 (c)(2)—
						(A)in subparagraph
			 (D), by striking and at the end;
						(B)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(F)under such waiver
				the State may provide for an assessment of family caregiver support needs (in
				accordance with subsection
				(k)).
								;
						(2)in subsection
			 (d)(2)—
						(A)in subparagraph
			 (B), by striking and at the end;
						(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(D)under such waiver
				the State may provide for an assessment of family caregiver support needs (in
				accordance with subsection
				(k)).
								;
						(3)in subsection
			 (i)(1)(F), by adding at the end the following new clause:
						
							(vii)Where
				appropriate, an assessment of family caregiver support needs (in accordance
				with subsection (k)).
							;
				and
					(4)by
			 adding at the end the following new subsection:
						
							(k)Assessment of
				family caregiver support needs
								(1)In
				generalIn the case of an individual who is determined to be
				eligible for home and community-based services under a waiver under subsection
				(c) or (d) or under section 1115, under a State plan amendment under subsection
				(i), under an MFP demonstration project established under section 6071 of the
				Deficit Reduction Act of 2005, or as part of self-directed personal assistance
				services provided pursuant to a written plan of care in accordance with the
				requirements of subsection (j), and who is dependent upon the assistance of a
				family caregiver, the State may provide for an assessment of the family
				caregiver support needs of the individual. Such assessment shall, to the extent
				feasible, be conducted at the same time as, or closely coordinated with, the
				determination of the eligibility of the individual for such services.
								(2)Questionnaire
									(A)In
				generalSuch assessment shall include asking the family caregiver
				of the individual questions in order to determine whether they would benefit
				from targeted support services (such as those services described in paragraph
				(3)).
									(B)Completion on a
				voluntary basisThe answering of questions under subparagraph (A)
				by a family caregiver shall be on a voluntary basis.
									(3)Targeted support
				services describedThe following targeted support services are
				described in this paragraph:
									(A)Respite care and
				emergency back-up services (including short-term help for the individual that
				gives the family caregiver a break from providing such care).
									(B)Individual
				counseling (including advice and consultation sessions to bolster emotional
				support for the family caregiver to make well-informed decisions about how to
				cope with the strain of supporting the individual).
									(C)Support groups,
				including groups which provide help for family caregivers to—
										(i)locate a support
				group either locally or online to share experiences and reduce
				isolation;
										(ii)make
				well-informed decisions about caring for the individual; and
										(iii)reduce
				isolation.
										(D)Information and
				assistance (including brochures and online resources for researching a disease
				or disability or learning and managing a regular caregiving role, new
				technologies that can assist family caregivers, and practical assistance for
				locating services).
									(E)Chore services
				(such as house cleaning).
									(F)Personal care
				(including outside help).
									(G)Education and
				training (including workshops and other resources available with information
				about stress management, self-care to maintain good physical and mental health,
				understanding and communicating with individuals with dementia, medication
				management, normal aging processes, change in disease and disability, the role
				of assistive technologies, and other relevant topics).
									(H)Legal and
				financial planning and consultation (including advice and counseling regarding
				long-term care planning, estate planning, powers of attorney, community
				property laws, tax advice, employment leave advice, advance directives, and
				end-of-life care).
									(I)Transportation
				(including transportation to medical appointments).
									(J)Other targeted
				support services the Secretary or the State determines appropriate.
									(4)ReferralsIn
				the case where a questionnaire completed by a family caregiver under paragraph
				(2) indicates that the family caregiver would benefit from 1 or more of the
				targeted support services described in paragraph (3), the State shall provide
				referrals to the family caregiver for local, State, and private-sector family
				caregiver programs and other resources that provide such targeted support
				services.
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to medical
			 assistance for home and community-based services that is provided on or after
			 the date of enactment of this Act.
				VStudies and
			 reports
			501.Studies and
			 reports
				(a)IOM study and
			 report on mental health workforce needs
					(1)StudyNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall enter into a contract with the Institute of
			 Medicine of the National Academies (in this section referred to as the
			 “Institute”) under which the Institute shall conduct a study on the specific
			 policy, workforce, economic, and implementation issues relevant to the mental
			 health workforce that need to be addressed to meet the current needs of older
			 individuals and the future needs of the aging boomer generation.
					(2)ReportNot
			 later than 24 months after the effective date of the contract under paragraph
			 (1), the Institute, as part of such contract, shall submit a report to the
			 Secretary of Health and Human Services and the appropriate committees of
			 jurisdiction of Congress containing the results of the study conducted under
			 paragraph (1), together with recommendations for such legislation and
			 administrative action as the Institute determines appropriate.
					(3)AuthorizationThere
			 is authorized to be appropriated to carry out this subsection, $1,200,000 for
			 the period of fiscal years 2011 through 2012.
					(b)GAO study and
			 report on the needs of the aging network
					(1)StudyThe
			 Comptroller General of the United States (in this section referred to as the
			 Comptroller General) shall conduct a study on the aging network,
			 focusing on State agencies and area agencies on aging (as defined in section
			 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)) to determine the
			 current capacity of such network and to identify challenges in providing
			 services to older adults, including older adults who are low-income and older
			 adults with functional disabilities, during the 10-year period beginning on the
			 date of enactment of this Act.
					(2)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the study
			 conducted under paragraph (1), together with recommendations—
						(A)on the workforce
			 supply and capital resources needed by the aging network in order to meet the
			 demand for services by older adults during such 10-year period; and
						(B)for such
			 legislation and administrative action as the Comptroller General determines
			 appropriate.
						(c)GAO study and
			 report on the direct case workforce in long-term care settings
					(1)StudyThe
			 Comptroller General shall conduct a study on the use of practices to reduce
			 turnover and improve retention and tenure of nurse aides and home health aides
			 in nursing homes, assisted living facilities, and home health agencies (as
			 defined in section 1861(o) of the Social Security Act (42 U.S.C. 1395x(o)).
			 Such study shall include an analysis of the reasons for the success of such
			 practices and how such practices could be replicated in other
			 facilities.
					(2)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the study
			 conducted under paragraph (1), together with recommendations for such
			 legislation and administrative action as the Comptroller General determines
			 appropriate.
					(3)DefinitionsIn
			 this subsection:
						(A)Home health
			 aideThe term home health aide has the meaning given
			 such term in section 1891(a)(3)(E) of the Social Security Act (42 U.S.C.
			 1395bbb(a)(3)(E)).
						(B)Nurse
			 aideThe term nurse aide has the meaning given such
			 term in section 1819(b)(5)(F) of the Social Security Act (42 U.S.C.
			 1395i–3(b)(5)(F)).
						(d)GAO study and
			 report on NIH spending and grants
					(1)StudyThe
			 Comptroller General shall conduct a study on spending by the National
			 Institutes of Health, including the number of grants made by the National
			 Institutes of Health, on conditions and illnesses that disproportionately
			 impact the physical and mental health of older individuals. Such study shall
			 include an analysis of the number of older individuals who are included in
			 clinical trials, including clinical trials assessing the prevalence and impact
			 of medication-related problems for older adults, that are supported by the
			 National Institutes of Health.
					(2)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the study
			 conducted under paragraph (1), together with recommendations for such
			 legislation and administrative action as the Comptroller General determines
			 appropriate.
					
